DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claim(s) 1-20 is/are pending. 
Applicant’s election without traverse of Group I, claims 1-19, in the reply filed on 31 May 2022 is acknowledged.
Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply.
Therefore, claim(s) 1-19 is/are examined on the merits below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiang et al. (Anal. Chem. 2009) in view of Araki et al. (Journal of Proteome Research 2016) and Cao et al. (mAbs 2018).
Regarding clam 1-3, Xiang describes a method for identifying free thiols in a protein drug product (abstract).  In the method, they labelled a sample comprising a protein drug product with a first label (p.8102, “Two-Step Alkylation of Antibodies,” iodoacetic acid with 12C); removing excess first label (p.8102-8103, where it describes that “The samples were buffer exchanged into 10 mM Tris, pH 8.0 using NAP-10 columns”); denaturing and reducing the sample (p.8103, “Second, the samples were then reduced using 10 mM DTT in the presence of 6 M guanidine hydrochloride in 100 mM Tris, pH 8.0 at 37'C for 30 min”); labeling the sample with a second label (p.8103, “Alkylation was performed using 25 mM 13C-iodoacetic acid and incubation at 37'C for 30 mins”); enzymatically digesting the sample (p.8104, “Aliquots of each sample were digested using either trypsin, Lys-C, chymotrypsin, Asp-N, or Glu-C with an enzyme/antibody ratio of 1:20 and incubation at 37C for 4 h”); analyzing the sample using an LC-MS system using a formic acid buffer mobile phase (p.8103, “LC-MS”); and quantifying the first MS/MS reporter and the second MS/MS reporter (p.8104, “Principle of the Differential Labeling Method”), wherein the amount of the first MS/MS reporter correlates to the amount of free thiols in the protein drug product and the amount of the second MS/MS reporter correlates to the amount of bound thiols in the protein drug product (Id).  
However, Xiang doesn’t describe that the labels are among those claimed, nor does he describe that the LC-MS system is the one claimed.
Araki describes a series of species intended to label free thiols for MS analysis.  These species include a sulfhydryl-reactive iodoacetyl group, an MS-neutral spacer arm, and a first MS/MS reporter having a unique reporter ion mass (see portion of Fig. 1 reproduced below, along with Fig. 1 caption, and pp.2548-2549).

    PNG
    media_image1.png
    192
    783
    media_image1.png
    Greyscale
It would have been obvious to one of ordinary skill in the art at the time that the application was effectively filed to have selected from among these species to use as the two labels required by the primary reference, given that these are known compounds with predictable results, including a choice of the 128 and 131 amu species, as selecting from a limited number of choices such as these is within the realm of trial and error to find an acceptable choice.
Cao describes that in analyzing thiol crosslinkage, they analyze the sample using an UPLC-MS2 system comprising a charged surface hybrid (CSH) column and a formic acid buffer mobile phase (p.1245, reproduced below, “Nonreduced and reduced peptide mapping”).
It would have been obvious to one of ordinary skill in the art at the time that the application was effectively filed to have used the method described by Cao in the method, as their method has been demonstrated to be successfully used in a similar application, and selecting this known method according to its known use would have been an obvious substitution.
Regarding claims 4-7, the method provides complete coverage of all 32 cysteine residues in an IgG molecule, and therefore any subset of this (see “Conclusion” of Xiang, reproduced below, where it is said that “This method was capable of accurately 
    PNG
    media_image2.png
    605
    446
    media_image2.png
    Greyscale
measuring a low level of free sulfhydryl associated with every cysteine residue in four antibodies” and therefore complete coverage is implied).  
Regarding claim 8, because “in theory, all cysteine residues should be involved in disulfide bonds” (abstract from Xiang) and because it is known that this is not practically achieved, one of ordinary skill in the art at the time the application was effectively filed would have understood that setting a threshold level (which could be determined by routine experimentation as 5-6% free thiols) would indicate that a sample was acceptably fully crosslinked and therefore would be therapeutically appropriate.  

    PNG
    media_image3.png
    308
    390
    media_image3.png
    Greyscale
Regarding clams 9 and 10, Xiang describes a method for identifying free thiols in a protein drug product (abstract), which also corresponds to identifying disulfide heterogeneity in a protein drug product (because homogeneity would be defined as being fully crosslinked) and therefore the detection of a free thiol indicates the protein drug product has disulfide heterogeneity.  In the method, they labelled a sample comprising a protein drug product with a first label (p.8102, “Two-Step Alkylation of Antibodies,” iodoacetic acid with 12C); removing excess first label (p.8102-8103, where it describes that “The samples were buffer exchanged into 10 mM Tris, pH 8.0 using NAP-10 columns”); denaturing and reducing the sample (p.8103, “Second, the samples were then reduced using 10 mM DTT in the presence of 6 M guanidine hydrochloride in 100 mM Tris, pH 8.0 at 37'C for 30 min”); labeling the sample with a second label (p.8103, “Alkylation was performed using 25 mM 13C-iodoacetic acid and incubation at 37'C for 30 mins”); enzymatically digesting the sample (p.8104, “Aliquots of each sample were digested using either trypsin, Lys-C, chymotrypsin, Asp-N, or Glu-C with an enzyme/antibody ratio of 1:20 and incubation at 37C for 4 h”); analyzing the sample using an LC-MS system using a formic acid buffer mobile phase (p.8103, “LC-MS”); and quantifying the first MS/MS reporter and the second MS/MS reporter (p.8104, “Principle of the Differential Labeling Method”), wherein the amount of the first MS/MS reporter correlates to the amount of free thiols in the protein drug product and the amount of the second MS/MS reporter correlates to the amount of bound thiols in the protein drug product (Id).  
However, Xiang doesn’t describe that the labels are among those claimed, nor does he describe that the LC-MS system is the one claimed.
Araki describes a series of species intended to label free thiols for MS analysis.  These species include a sulfhydryl-reactive iodoacetyl group, an MS-neutral spacer arm, and a first MS/MS reporter having a unique reporter ion mass (see portion of Fig. 1 reproduced above, along with Fig. 1 caption, and pp.2548-2549).
It would have been obvious to one of ordinary skill in the art at the time that the application was effectively filed to have selected from among these species to use as the two labels required by the primary reference, given that these are known compounds with predictable results, including a choice of the 128 and 131 amu species, as selecting from a limited number of choices such as these is within the realm of trial and error to find an acceptable choice.
Cao describes that in analyzing thiol crosslinkage, they analyze the sample using an UPLC-MS2 system comprising a charged surface hybrid (CSH) column and a formic acid buffer mobile phase (p.1245, reproduced above, “Nonreduced and reduced peptide mapping”).
It would have been obvious to one of ordinary skill in the art at the time that the application was effectively filed to have used the method described by Cao in the method, as their method has been demonstrated to be successfully used in a similar application, and selecting this known method according to its known use would have been an obvious substitution.
Regarding claims 11-14, the method provides complete coverage of all 32 cysteine residues in an IgG molecule, and therefore any subset of this (see “Conclusion” of Xiang, reproduced below, where it is said that “This method was capable of accurately measuring a low level of free sulfhydryl associated with every cysteine residue in four antibodies” and therefore complete coverage is implied).  

Claim(s) 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiang et al. (Anal. Chem. 2009) in view of Araki et al. (Journal of Proteome Research 2016) and Cao et al. (mAbs 2018) and Ambrogelly et al. (mAbs 2018).
Regarding clams 15, Xiang describes a method for identifying free thiols in a protein drug product (abstract), which also corresponds to identifying disulfide heterogeneity in a protein drug product (because homogeneity would be defined as being fully crosslinked) and therefore the detection of a free thiol indicates the protein drug product has disulfide heterogeneity.  In the method, they labelled a sample comprising a protein drug product with a first label (p.8102, “Two-Step Alkylation of Antibodies,” iodoacetic acid with 12C); removing excess first label (p.8102-8103, where it describes that “The samples were buffer exchanged into 10 mM Tris, pH 8.0 using NAP-10 columns”); denaturing and reducing the sample (p.8103, “Second, the samples were then reduced using 10 mM DTT in the presence of 6 M guanidine hydrochloride in 100 mM Tris, pH 8.0 at 37'C for 30 min”); labeling the sample with a second label (p.8103, “Alkylation was performed using 25 mM 13C-iodoacetic acid and incubation at 37'C for 30 mins”); enzymatically digesting the sample (p.8104, “Aliquots of each sample were digested using either trypsin, Lys-C, chymotrypsin, Asp-N, or Glu-C with an enzyme/antibody ratio of 1:20 and incubation at 37C for 4 h”); analyzing the sample using an LC-MS system using a formic acid buffer mobile phase (p.8103, “LC-MS”); and quantifying the first MS/MS reporter and the second MS/MS reporter (p.8104, “Principle of the Differential Labeling Method”), wherein the amount of the first MS/MS reporter correlates to the amount of free thiols in the protein drug product and the amount of the second MS/MS reporter correlates to the amount of bound thiols in the protein drug product (Id).  
However, Xiang doesn’t describe that the labels are among those claimed, nor does he describe that the LC-MS system is the one claimed.  He also fails to teach that the method is used in selection of a drug batch.
Araki describes a series of species intended to label free thiols for MS analysis.  These species include a sulfhydryl-reactive iodoacetyl group, an MS-neutral spacer arm, and a first MS/MS reporter having a unique reporter ion mass (see portion of Fig. 1 reproduced above, along with Fig. 1 caption, and pp.2548-2549).
It would have been obvious to one of ordinary skill in the art at the time that the application was effectively filed to have selected from among these species to use as the two labels required by the primary reference, given that these are known compounds with predictable results, including a choice of the 128 and 131 amu species, as selecting from a limited number of choices such as these is within the realm of trial and error to find an acceptable choice.
Cao describes that in analyzing thiol crosslinkage, they analyze the sample using an UPLC-MS2 system comprising a charged surface hybrid (CSH) column and a formic acid buffer mobile phase (p.1245, reproduced above, “Nonreduced and reduced peptide mapping”).
It would have been obvious to one of ordinary skill in the art at the time that the application was effectively filed to have used the method described by Cao in the method, as their method has been demonstrated to be successfully used in a similar application, and selecting this known method according to its known use would have been an obvious substitution.
Ambrogelly teaches to select the protein product if it has little or no free thiols because such products would be therapeutically useful (see table 8, reproduced below, where the amount of free thiols is one factor in deciding whether a mAb corresponds to an already established therapeutic product).  
It would have been obvious to one of ordinary skill in the art at the time that the application was effectively filed to have performed this step, as it would have allowed for the selection of a therapeutically useful composition.
Regarding claim 16, because “in theory, all cysteine residues should be involved in disulfide bonds” (abstract from Xiang) and because it is known that this is not practically achieved, one of ordinary skill in the art at the time the application was effectively filed would have understood that setting a threshold level (which could be determined by routine experimentation as 0-5 free cysteine residues) would indicate that a sample was acceptably fully crosslinked and therefore would be therapeutically appropriate.  
Regarding claims 17-19, 
    PNG
    media_image4.png
    552
    793
    media_image4.png
    Greyscale
wherein the free thiol is in a light chain of an IgG molecule, the free thiol is in a heavy chain of an IgG molecule and/or the at least one free thiol is in a light chain and at least one free thiol is in a heavy chain of an IgG molecule (all potentially possible, and all would be detected in the method, so implicit).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A. HIXSON whose telephone number is (571)270-5027. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher Adam Hixson/           Primary Examiner, Art Unit 1797